DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claims 1, 7, 14, 18 and subsequent dependent claims.  
The prior art of record does not disclose or render obvious a mast member, wherein the mast member defines two or more guiding members, top and bottom bearing assemblies removably installed proximate a top section of the mast member, wherein the top bearing assembly comprises one or more sub-assemblies, one or more belt members, wherein each belt member is configured to mate with a pair of sprocket wheel members, wherein a first sprocket wheel member of the pair of sprocket wheel members corresponds to a first top bearing sub-assembly of the top bearing assembly, and wherein a second sprocket wheel member of the pair of sprocket wheel members correspond to a first bottom bearing sub-assembly of the bottom bearing assembly; one or more belt tensioner assemblies configured to provide tension in the one or more belt members, wherein a first belt tensioner assembly defines a first clamping block coupled with a top end of a tensioner plate, a second clamping block coupled with a bottom end of a slidable plate member engaged with a bottom end of the tensioner plate, and a pair of bolt members configured to engage the slidable plate member with the tensioner plate, wherein the first clamping block and the second clamping block in the first belt tensioner assembly are configured to secure a first and a second end of a first belt member of the one or more belt members to provide an initial tension in the first belt member, wherein the pair of bolt members is adjusted under an influence of an external force to move the slidable 
The prior art of record does not disclose or render obvious a bearing assembly for use in a carriage lift assembly comprising one or more fixed plates is configured to bolt to a back of a mast member, wherein a first fixed plate defines a first bore member configured to receive a first inner bearing member, a first side plate configured to be adjustably fixed at a side position of the mast member based on a width of the mast member, wherein the first side plate defines an open groove member configured to receive a first outer bearing member and at least a first sprocket wheel member installed on a first shaft member having the first inner bearing member and aligned within the first fixed plate and the first side plate, wherein alignment of the first sprocket wheel member is such that the bearing assembly is configured to attach to the mast member independent of the width of the mast member.
The prior art of record does not disclose or render obvious a belt tensioner assembly for use in a carriage lift assembly, the belt tensioner assembly comprising a tensioner plate having a first surface and a second surface a first clamping block laterally abutting the first surface and coupled with a top end of the tensioner plate, wherein the first clamping block is operable to secure a first end of a belt member, a slidable plate member laterally abutting the first surface at a bottom end of the tensioner plate, wherein the slidable plate member is operable to slide along a longitudinal axis of the tensioner plate a second clamping block laterally abutting the 
The prior art of record does not disclose or render obvious a carriage assembly for use in a carriage lift assembly, the carriage assembly comprising a center plate configured to be removably attached to a belt tensioner assembly at a first lateral surface via a plurality of bolting members and two side plates defining a fixed set of guiding wheel members configured to receive a first set of guiding members on side walls of a mast member in an instance in which the carriage assembly is installed on the mast member and a removable set of the plurality of guiding wheel members configured to receive the two side plates and the first set of guiding members in an instance in which the carriage assembly is coupled to the mast member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        


/ASHLEY ROMANO/
Examiner, Art Unit 3652